DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) one of the specification.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below:
Ikawa et al. (2015/0220323) is a general background reference covering an information processing apparatus and an information processing system, and more particularly to an information processing apparatus and an information processing system for supporting install operations.
Sugiura et al. (2014/0173762) is a general background reference covering a system, a method, and a computer-readable recording medium for license 
Sugiura et al. (2014/0173762) is a general background reference covering a license install support system and a license install support method, and more particularly to a license install support system and a license install support method for supporting the process of installing a program in an electronic device.
Han et al. (2013/0145141) is a general background reference covering an information processing apparatus and an update process support system, and more particularly to an information processing apparatus and an update process support system for supporting an update process of a program.
Ikawa et al. (2013/0139142) is a general background reference covering an information processing apparatus and an information processing system, and more particularly to an information processing apparatus and an information processing system for supporting install operations.
Nagumo et al. (2011/0067117) is a general background reference covering equipment managing systems, equipment managing methods, and computer-readable storage media configured to manage licenses of electronic equipment’s. The present invention also relates to equipment managing apparatuses, and intermediating apparatuses for use by the equipment managing systems and the equipment managing methods.
Sugiura et al.  (2011/0066886) is a general background reference covering an apparatus, a method, and a computer-readable recording medium 
Ikawa et al. (2011/0055825) is a general background reference covering image forming apparatus includes plural license communication control units receiving requests for setting license data having different license managing types, a plurality of license managing units decoding the license data and set licenses by enabling to use the license data, and a license management integrating unit selecting one of the plural license managing units in which the license corresponding the request for setting the license data is set depending on one of the plural license communication control units which receives the request for setting the license data.
Drawings
The drawing(s) filed on 12/10/2020 are accepted by the Examiner.
Status of Claims
Claims 1-13 are pending in this application.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2018/0260172 A1).
With respect to claim 1, Nakamura discloses an electronic apparatus (Fig. 1 – element 200 image forming apparatus corresponds to the claimed ‘electronic apparatus’), 
comprising circuitry (Fig. 2 – element 21; wherein control device 21 loads programs to be used from the external storage device 25 to the main storage device 23 and executes them) configured to 
acquire, from an external server (Fig. 1 – element 300; application server), information related to software that is downloadable on the electronic apparatus through a network (Fig. 1 – network N) and installable (Para [0059]; downloads the latest version of the firmware, and installs the firmware in the image forming apparatus 200) on the electronic apparatus (Para [0054]; wherein the content acquisition unit 214 acquires the content provided from the application server 300. When the content is acquired by the content acquisition unit 214, the display control unit 212 can cause the display operation device 22 to display the acquired content. Specifically, the content acquisition unit 214 acquires, for example, a list of web applications provided from the application server 300 as content. In addition, the content acquisition unit 214 acquires attribute information as content. The attribute information indicates attributes of each web application), 
determine whether at least conditions of with respect to the electronic apparatus are satisfied (Para [0068]; wherein the update determination processing unit 320 determines whether or not the firmware in the image forming apparatus 200 needs to be updated {interpretation: checking available update corresponds to the claimed ‘condition with respect to the apparatus’}), and 
display, on a display (Fig. 2 – element 22, display operation device), a notification screen (Fig. 11 – element 116 notification screen) for notifying the acquired information, according to a determination result (Para [0149 and 0150]; wherein screen 116 shown in FIG. 11 is an example of a display when the operation component 113A is operated on the screen 111 and it is determined that the firmware update is necessary. The screen 116 displays a notification 116-1 indicating that the firmware update is necessary, and information 116-2 indicating the version requested by the web application C and the current version of the image forming apparatus 200. When the operation component (button) 116-3 is operated on the screen 116, the image forming apparatus 200 transmits a download request of the latest version of the firmware to the application server 300 and updates the firmware).
With respect to claim 8, which claim 1 is incorporated, Nakamura discloses wherein the circuitry displays the acquired information as a widget on a predetermined screen (Para [0078]; wherein the application information notifying unit 326 sends information to generate the shortcut icon for connecting to the URL of the selected web application to the image forming apparatus 200 {Interpretation: wherein the generated shortcut icon corresponds to the claimed widget}).
With respect to claim 9, which claim 8 is incorporated, Nakamura discloses wherein the circuitry displays, on the display, a notification screen for notifying the acquired information (Para [0149 and 0150]; wherein screen 116 shown in FIG. 11 is an example of a display when the operation component 113A is operated on the screen 111 and it is determined that the firmware update is necessary. The screen 116 displays a notification 116-1 indicating that the firmware update is necessary, and information 116-2 indicating the version requested by the web application C and the current version of the image forming apparatus 200. When the operation component (button) 116-3 is operated on the screen 116, the image forming apparatus 200 transmits a download request of the latest version of the firmware to the application server 300 and updates the firmware), in response to an input operation performed on the widget (Para [0078]; wherein the application information notifying unit 326 sends information to generate the shortcut icon for connecting to the URL of the selected web application to the image forming apparatus 200 {Interpretation: wherein the generated shortcut icon corresponds to the claimed widget}).
With respect to claim 11, which claim 1 is incorporated, Nakamura discloses an information processing system (Para [0022]; Fig. 1 – element 100, a system configuration of an information processing system), comprising the electronic apparatus (Fig. 1 – element 200 image forming apparatus which corresponds to the claimed electronic apparatus) according to claim 1; and a server (Fig. 1 – element 300 application server) including server circuitry (Fig. 3 – element 36; processing device) configured to provide the information (Para [0078]; wherein the application information notifying unit 326 sends information to generate the shortcut icon for connecting to the URL of the selected web application to the image forming apparatus 200) related to the software that is downloadable on the electronic apparatus and installable on the electronic apparatus (Para [0059]; downloads the latest version of the firmware, and installs the firmware in the image forming apparatus 200), wherein the server circuitry transmits, to the electronic apparatus, the information related to the software in response to a request for the information from the electronic apparatus (Para [0077]; wherein when the update determination unit 324 determines that the update is needed, the update instruction unit 325 instructs the image forming apparatus 200 to update the firmware).
With respect to claim 12, (drawn to a method) the proposed combination of Nakamura, explained in the rejection of device claim 1 renders obvious the steps of the method of claim 12, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 12.
With respect to claim 13, (drawn to a computer-readable program) the proposed combination of Nakamura, explained in the rejection of device claim 1 renders obvious the steps of the computer-readable program of claim 13, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 13. Further Nakamura disclose a computer-readable non-transitory recording medium storing a (Para [0036]; wherein the control device 21 loads programs to be used from the external storage device 25 to the main storage device 23 and executes them. The control device 21 controls the entire image forming apparatus 200 through the bus B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2018/0260172 A1) in view of Sato (US 2019/0286393).
With respect to claim 2, which claim 1 is incorporated, Nakamura discloses wherein the circuitry displays, on the display (Fig. 2 – element 22, display operation device), the notification screen in a case where the determination result indicates that the conditions are satisfied (Para [0149 and 0150]; wherein screen 116 shown in FIG. 11 is an example of a display when the operation component 113A is operated on the screen 111 and it is determined that the firmware update is necessary. The screen 116 displays a notification 116-1 indicating that the firmware update is necessary, and information 116-2 indicating the version requested by the web application C and the current version of the image forming apparatus 200. When the operation component (button) 116-3 is operated on the screen 116, the image forming apparatus 200 transmits a download request of the latest version of the firmware to the application server 300 and updates the firmware).
However, Nakamura fails to explicitly disclose wherein the determining condition is when a user logs in to the electronic apparatus.
However, Sato, working in the same field of endeavor, recognizes this problem and teaches determine when a user logs in to the electronic apparatus (Para [0037]; Fig, 8A element 801; wherein an administrator of the MFP 100 can use the setting screen illustrated in FIG. 8A to set a timing for when to perform authentication. It is possible to have the setting screen of FIG. 8A be a setting screen that can only be operated by an administrator, for example. When an administrator selects a button 802 and selects a confirmation button 804, device authentication is set. In contrast, when an administrator selects a button 803 and then selects the confirmation button 804, function-basis authentication is set).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Nakamura to apply the conditions of authentication settings include whether an administrator authentication setting, which is set in the electronic apparatus, is activated as taught by Sato since doing so would have predictably and advantageously allows there ceases to be a need for an administrator user to separately perform a user authentication setting and a job operation restriction setting, and it is possible to eliminate setting effort for an administrator user. In addition, because the job operation restriction setting is automatically performed in conjunction with a setting for requiring user authentication, it is possible to prevent a reduction of a level of security or privacy protection arising due to a deficient setting by an administrator user (see at least Sato, Para [0092]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, which claim 1 is incorporated, Nakamura fails to explicitly disclose wherein the conditions of authentication settings include whether an administrator authentication setting, which is set in the electronic apparatus, is activated.
(Para [0042 and 0082]; when after the MFP 100 is activated from a power OFF state, the CPU 101 (the authentication processing unit 201) displays the setting screen 400 on the operation unit 109 in response to a request from the UI control unit 200, and then executes processing in accordance with the procedure illustrated in FIG. 6. It is assumed here that, when the processing in accordance with the procedure illustrated in FIG. 6 is started, the authentication settings illustrated in FIG. 7B have been saved to the authentication setting DB 204, and the restriction settings illustrated in FIG. 7D have been saved to the restriction setting DB 206).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Nakamura to apply the conditions of authentication settings include whether an administrator authentication setting, which is set in the electronic apparatus, is activated as taught by Sato since doing so would have predictably and advantageously allows there ceases to be a need for an administrator user to separately perform a user authentication setting and a job operation restriction setting, and it is possible to eliminate setting effort for an administrator user. In addition, because the job operation restriction setting is automatically performed in conjunction with a setting for requiring user authentication, it is possible to prevent a reduction of a level of security or privacy protection arising due to a deficient setting by an administrator user (see at least Sato, Para [0092]).  
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2018/0260172 A1) in view of Akimoto (US 2019/0354323).
With respect to claim 4, which claim 1 is incorporated, Nakamura fails to explicitly disclose wherein the circuitry causes the display not to display the notification screen in a case where a time counted from a time when the notification screen is displayed on the display at the most recent time is within a pre-set time.
However, Akimoto, working in the same field of endeavor, recognizes this problem and teaches wherein the circuitry causes the display not to display the notification screen in a case where a time counted from a time when the notification screen is displayed on the display at the most recent time is within a pre-set time (Para [0089-0091]; Fig. 6 – see at least step S603 and S604; wherein the CPU 101 obtains a current time (an execution time of an activation process) from the counter 118 and compares the current time with the eco-report recommendation notification time. Specifically, the CPU 101 determines whether the current time has reached the eco-report recommendation notification time (S603). When the current time has not reached the eco-report recommendation notification time (S603: No), the CPU 101 terminates the process. On the other hand, when the current time has reached the eco-report recommendation notification time (S603: Yes), the CPU 101 proceeds to step S604. The CPU 101 determines whether the eco-report 300 has been printed within a predetermined period of time (S604). Specifically, the CPU 101 compares the current time with information on the eco-report last printing date and time 262. Then the CPU 101 determines whether the current time is different from the eco-report last printing date and time 262 by at least the certain number of days. Note that the certain number of days is stored in the ROM 102 as day threshold information (not illustrated). When it is determined that the eco-report 300 has been printed within a predetermined period of time (S604: Yes), the CPU 101 terminates the process. This is because the eco-report 300 was printed recently and a notification is not required. When it is determined that the eco-report 300 has not been printed within the predetermined period of time (S604: No), the CPU 101 performs a notification process for prompting the eco-report printing (S605)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Nakamura to apply wherein the circuitry causes the display not to display the notification screen in a case where a time counted from a time when the notification screen is displayed on the display at the most recent time is within a pre-set time as taught by Akimoto since doing so would have predictably and advantageously allows the user may reliably recognize content of the notification. This notification automatically disappears when a certain period of time has elapsed or after the eco-report 300 is printed. Therefore, deterioration of the operability of the panel 104 may be suppressed. The notification is displayed separately from the normal operation screen of the panel 104. Therefore, the user may perform other operations even while the notification screen 1000 is displayed. That is, the deterioration of the operability of the panel 104 may be suppressed (see at least Akimoto, Para [0092]).  
.
Allowable Subject Matter
Claims 3, 5, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 3, 5, 7 and 9 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 3, when considering claim 3 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the circuitry displays, on the display, the notification screen in a case where the determination result indicates that the conditions are satisfied when the electronic apparatus returns from an energy saving status.”
In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the circuitry causes the display not to display the notification screen in a case where the display currently displays a screen having a higher priority than the notification screen.”
In regard to claim 7, when considering claim 7 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the notification screen has a display area to display information on a function of the software, the information including first information and second information that is different from the first information, and 

In regard to claim 10, when considering claim 10 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the circuitry displays, on the display, a guidance screen before displaying the notification screen in a case where the circuitry has not previously displayed the guidance screen when the input operation is performed on the widget, the guidance screen including at least a screen for introducing a notification function of the notification screen.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han (2019/0373130) disclose an image forming apparatus, information processing system, and information processing method are provided. The image forming apparatus is communicably connected to a server and acquires application processing information which has been reserved in the server in advance, indicating an application from among one or more applications that are installed or not installed on the image forming apparatus and which are determined to require application processing and controls the application processing of the application indicated by the application processing information acquired from the server.
Kubokura (2017/0171415) disclose an information processing system includes one or more devices configured to operate based on setting information for controlling an operation; and at least one external device configured to change the setting information of the device. The external device includes circuitry configured to: acquire the setting information of the device, generate change information obtained by changing the acquired setting information, and set the change information in the device. The device includes circuitry configured to: acquire the setting information from a setting storage and transmit the acquired setting information to the external device, acquire the change information in the external device, and rewrite original setting information stored in the setting storage to the acquired change information.
Han (2018/0302525) disclose an information processing apparatus includes a screen information request receiver, an application identification information specifying unit, a screen information transmitter. The screen information request receiver receives, from a device, a screen information request used to request screen information for providing an application. The screen information includes at least dealer information representing a dealer that sells the device. The application identification information specifying unit specifies application identification information corresponding to the dealer information included in the screen information request based on application correspondence relation information representing a correspondence relation between the dealer information and the application identification information identifying an application available to the device. The screen information 
Han (2016/0337544) disclose an information processing system includes an information processing apparatus and a server. A acquisition unit of the apparatus acquires a first screen. A display unit of the apparatus displays the first screen. When a button to which an instruction is attached is pressed, a determination request information transmission unit of the apparatus transmits, to the server, determination request information requesting a validity determination to determine whether the application associated with the instruction can be used in the information processing apparatus. A reception unit of the apparatus receives, from the server, determination result information. When the determination result information indicates that the application associated with the instruction cannot be used, a first control unit of the apparatus performs control to update firmware. A determining unit of the server performs the validity determination. A determination result information transmission unit of the server transmits the determination result information to the information processing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672